         Case: 4:20-cv-00091-DAS Doc #: 21 Filed: 08/31/21 1 of 1 PageID #: 51




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

BENNIE EARL HICKMAN                                                                  PLAINTIFF

v.                                                                            No. 4:20CV91-DAS

WARDEN MORRIS
DEPUTY WARDEN LEE SIMON
LIEUTENANT HAMP
C/O BUTLER
C/O PARKER
C/O TOWNSEND
SUPERINTENDENT MARSHAL TURNER                                                     DEFENDANTS


                                   ORDER OF DISMISSAL

       On July 28, 2021, the court ordered the plaintiff to show cause, within 14 days, why this

case should not be dismissed for failure to prosecute, as the court received mail returned from the

last address he provided to the court. The deadline to respond to the court’s order expired on

August 11, 2021, and the plaintiff has not done so. This case is therefore DISMISSED without

prejudice for failure to prosecute and for failure to comply with an order of the court under FED.

R. CIV. P. 41(b).

       SO ORDERED, this, the 31st day of August, 2021.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
